MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                  FILED
      regarded as precedent or cited before any                                          Nov 04 2020, 8:25 am
      court except for the purpose of establishing
                                                                                             CLERK
      the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                            Court of Appeals
      estoppel, or the law of the case.                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Renee M. Ortega                                          Curtis T. Hill, Jr.
      Lake County Juvenile                                     Attorney General of Indiana
      Public Defender’s Office
                                                               Myriam Serrano
      Crown Point, Indiana                                     Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      B.C.,                                                    November 4, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               20A-JV-1019
              v.                                               Appeal from the Lake Superior
                                                               Court
      State of Indiana,                                        The Honorable Robert G. Vann,
      Appellee-Petitioner.                                     Magistrate
                                                               Trial Court Cause No.
                                                               45D06-2003-JD-132



      Mathias, Judge.


[1]   B.C. appeals the juvenile court’s order committing him to the Indiana

      Department of Correction (“DOC”).


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020          Page 1 of 8
[2]   We affirm.


                                 Facts and Procedural History
[3]   Over a three-month period in 2019, then sixteen-year-old B.C. received three

      delinquency referrals. Those referrals ultimately resulted in two adjudications,

      one for resisting law enforcement, and the other for dangerous possession of a

      firearm. As a result of the second adjudication, B.C. was placed on intensive

      probation level 2, which is “the absolute highest form of supervision” offered

      outside of secure detention. Tr. p. 8. While on intensive probation, B.C.—in his

      mother’s home—received weekly services, including substance abuse

      counseling, drug testing, individual therapy, tutoring, and mentoring. Though

      B.C. was compliant, he showed little improvement. See id. at 9.


[4]   Then, on February 12, 2020, B.C.’s mother found a loaded 9mm handgun

      under her son’s bed and called the police. The responding officer secured the

      firearm and learned that it had been reported stolen. About a month later, the

      State alleged that B.C.—now seventeen years old—was delinquent for

      committing what would be Level 6 felony theft of a firearm if committed by an

      adult.


[5]   At B.C.’s initial hearing, the State amended the delinquent act to Class A

      misdemeanor dangerous possession of a firearm if committed by an adult. B.C.

      admitted to the offense, and the juvenile court adjudicated him delinquent.

      During the hearing, three service providers expressed safety concerns with



      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020   Page 2 of 8
      releasing B.C. to his mother pending disposition. So, the court ordered B.C.

      remain detained and set a date for the dispositional hearing.


[6]   After the hearing was twice continued, B.C. waived the in-person requirement

      and agreed to proceed by written recommendations. B.C. argued that he should

      be returned to his mother’s home on house arrest with electronic monitoring.

      Both the State and the probation department recommended placement in the

      DOC. The State cited B.C.’s recent, prior adjudications and his pattern of

      escalating behavior involving firearms. B.C.’s probation officer noted, “even

      while on house arrest the youth was able to obtain a firearm.” Appellant’s App.

      p. 49. The officer also recommended that B.C. receive services while

      incarcerated.


[7]   A few weeks later, “[a]fter a thorough review of the file and all

      recommendations,” the juvenile court granted wardship of B.C. to the DOC. Id.

      at 84. The court reasoned that “remaining in the home would be contrary to the

      welfare of the child because the child is engaging in dangerous behaviors which

      jeopardize” his well-being. Id. at 85. The juvenile court also requested B.C. “be

      placed on parole supervision” to ensure that he successfully completes

      counseling and certain programs while incarcerated. Id. at 84.


[8]   B.C. now appeals his placement.


                                         Standard or Review
[9]   A court has broad discretion when choosing the specific disposition of a

      juvenile found to be delinquent. M.C. v. State, 134 N.E.3d 453, 458 (Ind. Ct.
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020   Page 3 of 8
       App. 2019), trans. denied, cert denied, sub nom. M.C. v. Indiana, --- S. Ct. ----

       (2020). In this context, that discretion is delineated by statute which, in most

       circumstances, requires a juvenile court to select the “most family like”

       placement. Ind. Code § 31-37-18-6. But placement in a more restrictive

       environment, like a public institution, is appropriate when it is in the best

       interest of both the juvenile and society. M.C., 134 N.E.3d at 459.


[10]   We will thus reverse a juvenile court’s disposition decision only if there has

       been an abuse of discretion. Id. at 458. The court abuse its discretion if its

       decision is “clearly erroneous and against the logic and effect of the facts and

       circumstances before the court or the reasonable, probable, and actual

       inferences that can be drawn therefrom.” Id.


                                        Discussion and Decision
[11]   B.C. asserts that the juvenile court abused its discretion in committing him to

       the DOC. In making this argument,1 B.C. compares his circumstances to those

       in E.H. v. State, 764 N.E.2d 681 (Ind. Ct. App. 2002), trans. denied, where a

       panel of this court reversed a juvenile court’s decision to grant wardship of

       fourteen-year-old E.H. to the DOC, id. at 685. But, as detailed below, that




       1
         In a single sentence, B.C. also asserts that “with COVID-19 occurring, B.C.’s safety is at issue in being
       placed in location where there are large groups of people in one place.” Appellant’s Br. at 7–8. This argument
       is waived as B.C. has not provided any information or argument about either himself or his placement to
       demonstrate that his “safety is at issue.” See Ind. Appellate Rule 46(8)(a). Waiver aside, we note that the
       DOC has instituted an extensive plan to manage the virus in each of its facilities across the state. See IDOC
       Comprehensive Response to Covid-19, https://www.in.gov/idoc/about-idoc/idoc-comprehensive-response-to-
       covid-19/ [https://perma.cc/6TSN-WUMU]. And B.C. makes no argument that the DOC’s response is
       somehow inadequate.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020                   Page 4 of 8
       comparison is unavailing; and we find that the juvenile court here did not abuse

       its discretion.


[12]   In E.H., this court, in reversing the juvenile court’s disposition decision,

       highlighted four circumstances: E.H. did not have a violent criminal record;

       there was no evidence that he was a threat to the community; E.H. had made

       “considerable progress” responding to services; and his foster-care placement,

       where he had shown “significant improvement,” was a less restrictive

       alternative placement. Id. at 685–86. None of these circumstances is present

       here.


[13]   B.C.’s juvenile record includes several crimes related to violence that he

       committed over a short period of time. In less than a year, B.C. accumulated

       four delinquency referrals that included allegations of auto theft, resisting law

       enforcement, theft of a firearm, dangerous possession of a firearm, and reckless

       driving. Those referrals resulted in three adjudications, including the current

       offense—a second true finding for Class A misdemeanor dangerous possession

       of a firearm if committed by an adult.


[14]   Aside from B.C.’s concerning criminal behavior, the juvenile court was also

       presented with evidence demonstrating that B.C. was a threat to the

       community. One of his counselors explained that, after weekly therapy sessions

       for nearly seven months, B.C. “still minimizes his behaviors.” Tr. p. 9. His

       probation officer expressed the same concern. Appellant’s App. p. 50. And their

       characterization is supported by B.C.’s conduct since he became involved with


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020   Page 5 of 8
       the juvenile justice system. For example, the night after B.C. was released from

       a juvenile correctional facility, he was arrested for carrying a firearm. It was not

       even nine months later that his mother—with B.C. on the highest form of

       supervision outside of secure detention—found a stolen, loaded 9mm handgun

       under her son’s bed. And though B.C. said that he needed the gun for

       protection from a particular individual, B.C.’s text messages show that he

       escalated the conflict to the point of telling the person “that he would be coming

       to his street within 10 minutes.” Id. at 43. It is not surprising that B.C.’s

       probation officer described him as “almost flippant in his attitude over the

       entire situation.” Id.


[15]   The record further reveals that B.C. has made little progress responding to

       services. One of the providers noted that he “continue[d] to be a little

       disheartened that despite the opportunities [B.C.’s] been given” he still

       “make[s] these bad decisions.” Tr. p. 10. Indeed, though B.C. received weekly

       drug tests, he told his probation officer that he smokes marijuana “ at least five

       times a day.” Appellant’s App. p. 48. In addition to failing fourteen of nineteen

       drug tests, B.C. also “attempted to falsify” two of the screens. Id. And, as noted

       above, B.C.’s counselor expressed dismay that, during sessions, he continues to

       minimize his actions. As B.C.’s probation officer expressed, after seven months

       of services, the providers “are not seeing any type of definable change.” Tr. p. 8.


[16]   Finally, the record fails to reveal a viable least restrictive placement. B.C.

       argued to be returned to his mother’s home, but two service providers expressed

       safety concerns with that placement, where “there is a lack of supervision and

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020   Page 6 of 8
       consistency.” Id. at 10. Indeed, B.C. was under his mother’s supervision when

       he obtained the stolen firearm. And though his probation officer contacted three

       placement facilities, each declined to accept B.C., with one location citing “the

       seriousness of the child’s charges” and his resistance “to treatment services.”

       Appellant’s App. p. 50.


[17]   In sum, the record supports the juvenile court’s conclusion that a more

       restrictive placement for B.C. was in the best interest of both himself and

       society. See M.C., 134 N.E.3d at 459. Thus, the court did not abuse its discretion

       in committing B.C. to the DOC.


[18]   We make one final observation. In reviewing B.C.’s case file, we learned that he

       is likely to be released from the DOC before this decision is issued. 2 We remind

       B.C. of a July 2019 interview in which he told a psychologist that, if given three

       wishes, one would be to “start over.” Appellant’s App. p. 77. He now has that

       opportunity. And we sincerely hope that B.C.—now an adult—has learned

       from his past, avoids compromising situations going forward, and ultimately

       chooses to be a law-abiding citizen.


                                                   Conclusion
[19]   The juvenile court’s decision to place B.C. in the DOC was not an abuse of

       discretion.




       2
           B.C. is scheduled to be released from DOC custody on November 16, 2020.


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020   Page 7 of 8
[20]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1019 | November 4, 2020   Page 8 of 8